Citation Nr: 1523079	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an upper respiratory infection (URI).

2.  Entitlement to service connection for a left hydrocele. 

3.  Entitlement to service connection for cataracts.

4.  Entitlement to nonservice-connected (NSC) pension benefits.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had recognized guerilla service from June 1944 to September 1945.  The Veteran also claimed unrecognized guerilla service from August 1942 to May 1944 and from September 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the instant claims.  

Initially, the Board acknowledges the recent holding of the Court of Appeals for Veterans Claims in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  In this case, however, unlike in Tagupa the Veteran does have verified military service, in the form of his recognized guerrilla service.  Moreover, to the extent that his periods of guerilla service from August 1942 to May 1944 and from September 1945 to December 1946 have not been recognized as military service for VA compensation purposes, even were such service verified by the United States Department of the Army, the Veteran still would not be eligible for NSC pension benefits.  As such, the facts herein are distinguishable from those found in Tagupa and the Board concludes that a remand for further verification would serve no useful purpose.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a URI, cataracts, and a left hydrocele are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service department records show that the Veteran had recognized guerrilla service from June 1944 to September 1945, in service of the United States Armed Forces in the Far East (USAFFE).

2.  Service in the USAFFE, including the recognized guerrillas, is not qualifying service for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40, 3.41, 3.203, 3.351 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces in the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA NSC disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b)-(d), 3.203.  

Rather, Philippine eligibility for NSC disability pension is covered by 38 C.F.R. § 3.40(a) and is limited to the following:  Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a).

In this case, the threshold question for entitlement to NSC pension benefits is whether the claimant has qualifying service for VA purposes.  The claimant reported on his August 2011 Application for Compensation or Pension (VA Form 21-526, that he served in a "guerilla unit" from August 1942 to October 1945.  Additional documentation of record reflects that he reported a date of separation from "recognized guerilla" service in support of the USAFFE of December 1946.  See, e.g., June 2009 Statement in Support of Claim (VA Form 21-4138).  

The Veteran's service personnel records reflect dates of service in the "Hqs & Hqs Sv Co 114th lnf Rgmt 110th Div MD" of a Philippine guerilla force from June 1944 to September 1945, as verified by the National Personnel Records Center (NPRC).  See September 1945 Army of the Philippines Personnel Record; January 2010 NPRC Verification on VA Form 21-3101 (attaching U.S. Department of the Army Personnel Center (DARP) Form 632 reflecting recognized guerilla service from June 1944 to September 1945).  See also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (reflecting that the service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces).

Regardless of the duration of the Veteran's service, the evidence of record does not reflect service other than that with the recognized guerillas.  Neither does the Veteran report additional service with any other entity.  As detailed above, service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, does not constitute service for which NSC pension benefits can be paid.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b)-(d), 3.203.  As such, there is no legal basis upon which to establish basic eligibility for NSC pension benefits.  

In sum, the evidence of record does not establish that the Veteran was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC disability pension.  See 38 C.F.R. § 3.40(a).

The claims file also indicates that, in a January 2014 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective August 2, 2012.  Similarly, in a March 2010 letter, the Veteran was notified that he was eligible to receive a one-time payment from the "Filipino Veterans Equity Compensation Fund" (FVEC Fund).  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5; 123 Stat. 115 (enacted February 17, 2009).  The requirements for eligibility for service-connected compensation benefits and payment from the FVEC Fund differ from those required for NSC pension benefits.  As such, the grant of those benefits does not dictate eligibility to NSC pension benefits.

For the foregoing reasons, the Veteran had no qualifying service.  Thus, the basic eligibility criteria for establishing entitlement to NSC disability pension have not been met, and the claim must be denied.  Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law); see also 38 U.S.C.A. § 5107(b). 

Because the outcome of this claim is determined by applicable law rather than disputed facts, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).


ORDER

Entitlement to NSC pension benefits is denied.


REMAND

While the Board regrets the delay, the remaining claims must be remanded for further development to ensure an informed decision.

The Board notes at the outset that the Veteran is pursuing these claims pro se, and as such, VA has a heightened duty to assist him.  Additionally, the Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

The Veteran claims that he has current disabilities in the form of a URI, a left hydrocele, and cataracts that are related to his recognized guerilla service in the Philippines during World War II.  See, e.g., August 2011 Application for Compensation and/or Pension (VA Form 21-526); December 2011 Statement in Support of Claim (concerning his claims for service connection for a URI and cataracts); November 2012 Notice of Disagreement; October 2013 Substantive Appeal (VA Form 9).  In addition to his own lay statements concerning this, he has also submitted private and VA medical evidence indicating that he suffers from current disabilities.  

In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not yet been afforded a VA examination of his claimed disabilities.  See November 2012 Notice of Disagreement (requesting a VA examination for his claimed disabilities); October 2013 Substantive Appeal (contending that VA was deficient in failing to afford him a VA examination).  Given his contentions regarding a relationship between his asserted disabilities and his active service, and in light of VA's heightened duty to assist in this case, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, remand is required so that he may be afforded appropriate VA examinations for opinions as to the nature and likely etiology of his claimed URI, left hydrocele, and cataract.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of his claimed upper respiratory infection, left hydrocele, and cataracts.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.  

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders related to his claimed upper respiratory infection, left hydrocele, and cataracts found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure. 

In obtaining the relevant history from the Veteran, the examiner(s) should note that, as a combat Veteran, his statements concerning in-service, combat-related events or injuries should be taken as credible, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


